Citation Nr: 0703630	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for 
retroperitoneal fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
retroperitoneal fibrosis.  The veteran is appealing the 
original assignment of a noncompensable evaluation effective 
October 2000 following the award of service connection.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The claim was previously before the Board in March 2005 and 
remanded for further development and adjudication.  In the 
March 2005 remand, the Board ordered the RO to address a 
claim for a total disability rating due to individual 
unemployability (TDIU).  See Order Paragraph 4.  However, 
since the veteran raised a new claim for TDIU in his January 
2003 notice of disagreement (NOD), the Board did not have 
jurisdiction over the claim.  Therefore, the issue was 
incorrectly included in the ordered paragraphs.  The proper 
course of action by the Board should have been a referral to 
the RO.  This is so because the TDIU issue in not intertwined 
with the initial rating issue.  In this case, the appropriate 
rating for the service-connected disability can be 
ascertained by comparing the relevant medical evidence to the 
pertinent rating criteria, and this action is not intertwined 
with issues involved in a TDIU claim.  Parker v. Brown, 7 
Vet. App. 116, 118 (1994) (holding that the rating given to a 
service-connected disability is related to a claim for TDIU 
but not necessarily inextricably so).  As the TDIU issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring the TDIU claim to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board shall adjudicate the veteran's claim for an initial 
compensable rating for retroperitoneal fibrosis.  A hearing 
was held on September 15, 2004, by means of video conference 
equipment with the veteran in Louisville, Kentucky, before 
Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.
 

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's retroperitoneal fibrosis has not been 
productive of hydronephrosis or stricture of the ureter with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.   There has also been no 
objective medical evidence of renal insufficiency causing 
renal dysfunction, voiding dysfunction requiring the wearing 
of absorbent materials, urinary frequency, obstructed 
voiding, or urinary tract infections.   


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for an initial compensable evaluation for 
retroperitoneal fibrosis have not been met.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.115a, 
4.115b, Diagnostic Codes 7509, 7511 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Moreover, the requirements with respect to the 
content of the VCAA notice were met in this case.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO did provide the veteran with notice of 
the VCAA in May 2001 prior to the initial decision on the 
original claim for service connection.   The RO specifically 
informed the veteran in the May 2001 letter as to what kinds 
of evidence was needed to substantiate the claim of 
entitlement to service connection for retroperitoneal 
fibrosis.  The veteran was informed that evidence towards 
substantiating his claims would be (1) evidence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.   He was 
also notified of the evidence he was to provide and that 
which VA would provide.
As noted above, the May 2001 VCAA notice was properly 
tailored to the application for service-connected benefits.  
The RO awarded service connection for retroperitoneal 
fibrosis in the July 2002 rating decision and a 
noncompensable rating was assigned effective October 2000.  
Therefore, section 5103(a) notice served its purpose, and its 
application is no longer required because the original 
service connection claim was "substantiated."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the veteran's January 2003 NOD he took issue with the 
initial noncompensable rating assigned for his 
retroperitoneal fibrosis and is presumed to be seeking the 
maximum benefit available under the law.  Id; See also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, VA is required 
under 38 U.S.C.A. §§ 5103A and 7105(d), to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  

As in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant . . . files a [timely NOD] with the 
decision of the [RO], the [RO] will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement . . . the [RO] shall 
prepare a statement of the case [(SOC)]."  38 U.S.C.A. 
§ 7105(d)(1).  

The RO properly issued a May 2003 SOC, which contained the 
pertinent criteria for establishing a higher initial rating, 
the new issues.  The SOC included: (1) a summary of the 
evidence in the case pertinent to the issues with which 
disagreement has been expressed; (2) a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affected the agency's decision; and (3) the 
decision on the issue and a summary of the reasons for such 
decision.  The Board specifically notes the SOC set forth the 
relevant diagnostic codes (DC) for stricture of the ureter 
and hydronephrosis (38 C.F.R. § 4.115b, DCs 7509 and 7511 
(2003)), and included a description of the rating formula for 
all possible analogous schedular ratings for retroperitoneal 
fibrosis from 0 percent to 30 percent.  In a letter 
accompanying the May 2003 SOC, the veteran was notified how 
to appeal the decision on his claim.  Therefore, VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b), and continued to assist 
the veteran under section 5103A, by informing him of what was 
necessary to achieve a higher initial rating for his service-
connected  retroperitoneal fibrosis.  Dingess, supra.

Moreover, an additional VCAA letter was sent to the veteran 
in March 2005, which notified the veteran that in order to 
establish entitlement to an increased rating for his service-
connected retroperitoneal fibrosis, the evidence must show 
that his disability had increased in severity.  In the March 
2005 letter, the veteran was specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim.  Finally, the veteran 
was provided separate letters in compliance with Dingess in 
April 2006 and August 2006.  He was notified of the evidence 
considered in assigning a disability rating and how an 
effective date was assigned.  

Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claim.  As the 
claim is being denied, no new disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not having initially been 
notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  Dingess/Hartman, supra.   Therefore, 
the Board concludes that current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
to the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the five content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, private medical records, Social Security 
Administration (SSA) records, and reports of VA examination, 
have been obtained in support of the claim on appeal.  The 
veteran provided testimony before the Board in September 
2004.  The transcript has been obtained and associated with 
the claims folder.  

The Board notes the veteran's representative argues the 
September 2005 VA examination was inadequate.  However, the 
Board finds that the examination was adequate for rating 
purposes as the claims file was reviewed, a complete history 
was taken from the veteran, a physical examination was 
performed, lab work was completed, and an opinion was 
rendered.  There is no indication that the examination was 
incomplete.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



Analysis

The veteran contends that his service-connected 
retroperitoneal fibrosis warrants an initial compensable 
rating due to such symptoms as poor circulation in the lower 
extremities, renal insufficiency, back pain, high blood 
pressure, anxiety, and depression.

Service connection for retroperitoneal fibrosis was awarded 
in a July 2002 rating decision.  The RO assigned a 
noncompensable rating effective October 2000.  The veteran is 
appealing the original assignment of the noncompensable 
rating.  As such, the severity of the disability at issue 
shall be considered from October 2000 to the present time.  
See Fenderson, 12 Vet. App. At 126. 

At the outset the Board notes the veteran's retroperitoneal 
fibrosis is an unlisted condition.  Thus, it is permissible 
to rate his disability under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's retroperitoneal fibrosis is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, DCs 7511 and 7509, 
providing for stricture of the ureter and hydronephrosis.  
The September 2005 VA examiner confirmed the only organs that 
could be disabled secondary to retroperitoneal fibrosis are 
the bladder, ureter, and kidneys.  There has been no 
indication that peripheral vascular disease, other 
circulatory problems, chronic obstructive pulmonary disorder 
(COPD), interstitial fibrosis, back pain, anxiety, or 
depression are residuals of the retroperitoneal fibrosis and 
subsequent surgeries performed in 1999.  Hypertension has not 
been currently diagnosed.

DC 7511 directs the rating specialist to rate stricture of 
the ureter as hydronephrosis, except for a 30 percent rating 
assigned for recurrent stone formation requiring one or more 
of the following; diet therapy, drug therapy, and/or invasive 
or non-invasive procedures more than two times per year.  
38 C.F.R. § 4.115b.  Under DC 7509, a 10 percent rating is 
assigned for hydronephrosis with only an occasional attack of 
colic, not infected and not requiring catheter drainage.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; report of VA examination dated 
between 1970 and 2005; private medical records from Murray 
Calloway County Hospital, Western Kentucky Pulmonary Clinic, 
Vanderbilt Medical Group, Dr. VM,  and Jennie Stuart Medical 
Center; SSA records; VA outpatient treatment records dated 
between 1982 and 2005; and the transcript of the veteran's 
September  2004 video conference hearing before the Board.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's retroperitoneal fibrosis more 
closely approximates the criteria for the current 
noncompensable rating. 

In this regard, the veteran's service medical records show he 
was blown from a truck as a result of hostile action in 
September 1968.  In an April 2002 VA addendum opinion, the 
examiner opined it was as likely as not that the lumbar 
trauma sustained in service could be related to the cause of 
the idiopathic retroperitoneal fibrosis.  

In September 1999, the veteran underwent a laparoscopy with 
biopsies which showed a retroperitoneal mass, possible 
retroperitoneal fibrosis.  Records from Western Kentucky 
Pulmonary Clinic show the veteran had renal insufficiency in 
October 1999.  The veteran underwent stent placement and no 
major obstructions were found.  The veteran denied pain and 
was urinating fairly well.  There was some occasional 
burning, but no significant bleeding.  In November 1999, 
there was significant obstruction of the ureter and thus, a 
bilateral ureterolysis due to bilateral hydronephrosis 
secondary to the retroperitoneal fibrosis was performed in 
December 1999.  Thereafter, the veteran's urinalysis was 
negative and he was voiding without difficulty.  An 
intravenous pyelogram (IVP) in March 2000 showed no evidence 
of obstruction or stricture.  There was no evidence of 
hydronephrosis.  The incision had healed nicely. 

Upon VA examination in March 2000, the veteran states that 
his kidney function was "totally back to normal" and he was 
without urinary problems.  He denied bowel problems.  He 
denied a history of nephrolithiasis or chronic urinary tract 
infection (UTI).   The abdominal examination revealed a flat, 
soft abdomen with positive bowel sounds, non tender, and no 
hepatosplenomegaly.  Urinalysis was negative.  BUN was 10 and 
creatinine was 1.  Radiographic examination of the kidney, 
ureter, and bladder showed no definite organomegaly or mass.  
There was atherosclerotic calcification of the abdominal 
aorta and iliac arteries bilaterally and probably left renal 
artery.  The impression was a nonspecific appearing abdomen.  
The examiner determined that there was no residual renal 
insufficiency.

VA outpatient treatment records dated between 2002 and 2003 
show the veteran's abdomen was found to be repeatedly soft 
and nontender.  No masses or organomegaly was found.  BUN and 
creatinine levels remained normal.  The veteran repeatedly 
denied genitourinary symptoms.  There was no evidence of 
obstruction of the ureter or renal insufficiency.  As noted 
the veteran was diagnosed with bilateral superficial femoral 
artery occlusive disease, but there were no nexus opinions 
relating it to the past medical history of retroperitoneal 
fibrosis.  A September 2002 entry notes there was no 
effacement of the aorta or stenosis of the aorta from his 
retroperitoneal fibrosis.

An August 2002 computerized tomography (CT) scan of the 
abdomen was negative for masses, lymphadenopathy, or ascites.  
There was some evidence of moderate distension of urinary 
bladder with mild generalized thickening of the walls 
suggestive of chronic urinary bladder outlet obstruction; 
however, an October 2002 CT scan of the abdomen was 
unremarkable.  Further, the October 2002 renal sonogram was 
negative for any hydronephrosis.  

In September 2004, the veteran indicated that he took no 
medications.  He denied kidney dysfunction.  He indicated 
that his only current problems were circulatory and fibrosis 
in the lungs.

Records from Murray Calloway County Hospital were reviewed.  
The veteran underwent multiple procedures between September 
2004 and December 2004 for iliac stenosis and femoral 
occlusive disease, to include an aortogram with runoff, right 
femoral retrograde, left femoral iliac angioplasty and 
symphony stent, left external iliac artery angioplasty and 
symphony stent, left femoral popliteal graft, right common 
iliac angioplasty and symphony stent, right external iliac 
artery angioplasty and stent, iliac arteriogram, and right 
femoral popliteal graft.  There was no indication these 
conditions and corrective surgeries were related to or 
residuals of the veteran's retroperitoneal fibrosis.
 
Records from the SSA were also reviewed.  The veteran was 
awarded disability compensation effective January 2001 for 
peripheral arterial disease and disorders of the back.  A 
December 2002 Physical Residual Functional Capacity 
Assessment revealed the veteran's abdomen was soft with no 
masses or organomegaly.  The records utilized to reach said 
determination were reviewed and are found to be essentially 
duplicative of VA and private medical evidence already 
associated with the veteran's claims folder.

Finally, upon VA examination in September 2005, the veteran 
complained of chronic renal insufficiency.  However, he 
indicated that he had no surgery since 1999 and took no 
medications for his retroperitoneal fibrosis.  He denied any 
UTIs and his bladder was considered to be functioning well.  
His ureters appeared to be patent.  The veteran did not claim 
to have any voiding dysfunction, to include wearing of 
absorbent materials, urinary frequency, or obstructed 
voiding.  Physical examination showed the abdomen was soft, 
nontender, and nondistended.  There was no costovertebral 
angle tenderness.  Serum creatinine was 1.0.  A basic 
metabolic panel was performed and eGFR levels were 81.9.  
Results greater than 60 were considered imprecise as many 
variables affect the calculated result.  The veteran was 
diagnosed with renal insufficiency likely secondary to 
retroperitoneal fibrosis.  The examiner indicated the only 
organs which could be disabled secondary to retroperitoneal 
fibrosis were the bladder, ureter, and kidneys.  The primary 
disability would be the possibility of ending up on a 
dialysis secondary to end-stage renal disease.

While a noncompensable rating is warranted, there is no 
evidence of record to support an increase to 10 percent 
disabling.  There has been no objective manifestation of 
stricture of the ureter with only an occasional attack of 
colic, not infected and not requiring catheter drainage.   
38 C.F.R. § 4.115b, DC 7509.  Further, there has been no 
objective manifestation of hydronephrosis warranting a 30 
percent rating for recurrent stone formation requiring one or 
more of the following; diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year.  38 C.F.R. § 4.115b, DC 7511.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."   
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Despite a diagnosis of renal insufficiency, there has been no 
objective medical evidence that it has caused renal 
dysfunction requiring albumin and casts with history of acute 
nephritis or hypertension non-compensable under diagnostic 
code 7101.  There has also been no evidence of voiding 
dysfunction requiring the wearing of absorbent materials, 
urinary frequency, obstructed voiding, or urinary tract 
infections.  38 C.F.R. § 4.115a.   

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, 12 Vet. App. At 126. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that since the surgery was 
performed in 1999, the veteran's retroperitoneal fibrosis has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  As previously noted, 
SSA disability was awarded for peripheral arterial disease 
and disorders of the back.

The assigned noncompensable rating adequately compensates the 
veteran for the nature and extent of severity of his 
retroperitoneal fibrosis.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.

ORDER

Entitlement to an initial compensable rating for 
retroperitoneal fibrosis is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


